Ross, J.:
The defendant was charged with the crime of robbery, and with having been previously convicted of the crime of petit . larceny. His plea confessed the previous conviction of petit •larceny, but was “not guilty” to the charge of robbery. At the trial he exercised ten peremptory challenges, and after-wards interposed a like challenge to another juror, which the Court below refused to allow. This was an error demanding the reversal of the judgment.
The only punishment that could be imposed on the defendant upon his conviction was imprisonment for life (Penal Code, §§ 667-671); and in such cases the defendant is entitled to twenty peremptory challenges. (Penal Code, See. 1070; People v. Harris, supra.)
-Judgment and order reversed and cause remanded for a new trial.
Morrison, C. J., and McKinstry, Myrick, Sharpstein, McKee, and Thornton, JJ., concurred.